ELECTRONIC RECORD




COA#       02-12-00405-CR                        OFFENSE:


           William Adrian Roberts v. The
STYLE:     State of Texas                        COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    Criminal District Court No. 4


DATE: 09/18/14                    Publish: YES   TC CASE #:      1215147D




                         IN THE COURT OF CRIMINAL APPEALS


          William Adrian Roberts v. The State
                                                                  IH7-W
STYLE:    of Texas                                    CCA#:

         APPELLKklT^S                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE: /Tlnr fy lP/f                                   SIGNED:                           PC:_

JUDGE:   /^                                           PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD